   Case 3:20-cv-00139-B Document 15 Filed 01/22/20                   Page 1 of 12 PageID 173


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 JOAO MIGUEL RODRIGUES,                         §
                                                §
                                                §
      Plaintiff,                                §
                                                §
 v.                                             §   CIVIL ACTION NO. 3:20-CV-0139-B
                                                §
 KEVIN MCALEENAN, Acting                        §
 Secretary of Department of Homeland            §
 Security, UNITED STATES                        §
 DEPARTMENT OF HOMELAND                         §
 SECURITY, et al.,                              §
                                                §
      Defendants.                               §

                          MEMORANDUM OPINION AND ORDER

         On January 17, 2020, Plaintiff Joao Miguel Rodrigues filed a Motion for Temporary

Restraining Order to enjoin the United States Department of Homeland Security, United States

Immigrations and Customs Enforcement, from removing him to Angola, his native country, during

the week of January 20, 2020. See Doc. 3, Mot. for Temporary Restraining Order (TRO), 1. Mr.

Rodrigues contends that he has not been provided a full and fair opportunity to state his case for

asylum, in accordance with due process of law, and must be provided one before he is ordered

removed to Angola. Id. Specifically, Mr. Rodrigues contends that he did not have a proper translator

at his asylum and immigration judge proceedings, and that 8 C.F.R. § 208.13(c)(4)’s requirement

that he must first seek asylum in Mexico to be eligible for asylum in the United States is inapplicable

in his case.




                                                 -1-
  Case 3:20-cv-00139-B Document 15 Filed 01/22/20                    Page 2 of 12 PageID 174




                                                  I.

                                       INTRODUCTION1

       Mr. Rodrigues was born on March 10, 1997, in Luanda, Angola. Doc. 11, Second Am.

Compl., ¶ 32. His father, also Joao Rodrigues, was a member of the CASA-CE, a political party

opposed to the ruling MPLA party. Id. ¶ 33. CASA-CE’s “primary mission . . . is to push for

economic reforms within Angola that would help strengthen democracy.” Id. As a member of the

opposition party, Mr. Rodrigues’s father was at times tortured and detained. Id. ¶ 35. Mr. Rodrigues’s

father eventually fled the country. Id. ¶ 36.

       But Mr. Rodrigues stayed in Angola, and on January 1, 2016, he was badly beaten by

government police and military officers. Id. ¶ 37. Mr. Rodrigues was able to escape before the officers

could tie him up. Id. This was the last time he has seen any of his family, as he subsequently went

into hiding, where he stayed with a minister. Id. ¶ 39. After a failed attempt at fleeing the country

that resulted in him being detained, on February 26, 2019, the minister was able to sneak Mr.

Rodrigues onto a plane that arrived in Brazil. Id. ¶¶ 40–41. From there, Mr. Rodrigues went through

South and Central America until he reached the Mexico-United States border. Id. ¶ 42. It was there

where he initially sought, and was refused, asylum. Id. ¶ 43. He tried again on September 15, 2019,

when he was allowed to enter into credible fear proceedings to determine whether he could file an

I-589 Application for Asylum. Id. ¶ 44. His credible fear interview took place on October 9, 2019,

where he was not represented by counsel, and did not fully understand the translator. Id. ¶¶ 46–47.



       1
       The facts are taken as alleged from Mr. Rodrigues’s Second Amended Complaint. See Doc. 11,
Second Am. Compl.

                                                 -2-
   Case 3:20-cv-00139-B Document 15 Filed 01/22/20                      Page 3 of 12 PageID 175


        According to Mr. Rodrigues, the translator was speaking a dialect of Portuguese—Mr.

Rodrigues’s native language—that is spoken in Brazil, but not Angola. Id. ¶ 47. At one point, the

interpreter stated that, “I don’t think [Mr. Rodrigues] understands Brazilian Portuguese.” Id. The

interpreter further stated that Mr. Rodrigues could not follow the directions he was instructed. Id.

Despite the interpreter’s concerns, Mr. Rodrigues was not provided with another interpreter. Id.

        Mr. Rodrigues also raises other concerns with the credible fear interview. See id. ¶ 48.

Specifically, Mr. Rodrigues believes that he was cut off from giving full interviews, and that the

officer “chastised Rodrigues.” Id.

        At the end of the interview, the asylum officer found Mr. Rodrigues’s testimony that he

“feared he would be persecuted if removed to Angola” credible. Id. ¶ 49. The officer also found that

Mr. Rodrigues was not subject to any bars to asylum or withholding of removal. Id. ¶ 50.2 Yet, the

asylum officer denied Mr. Rodrigues’s claim, and found that he was subject to a bar to asylum and

witholding of removal under 8 C.F.R. § 2018.13(c)(4) (the third-country transit rule), as he traveled

through Mexico to the United States’ southern border and did not first apply for asylum there. Id.

¶ 51.

        Mr. Rodrigues appealed this decision to an Immigration Court, where an immigration judge

(IJ) heard his case on November 4, 2019. Id. ¶ 52. The IJ upheld the asylum officer’s decision. Id.

¶ 55. Mr. Rodrigues claims that the IJ did not discuss the third-country transit rule’s application to

Mr. Rodrigues,3 or how the additional facts Mr. Rodrigues stated at the IJ hearing did not alter the

        2
         The complaint refers to what is allegedly the Credible Fear Worksheet the asylum officer filled out
in Mr. Rodrigues’s case, in which the officer checked the box which states, “Applicant does not appear to be
subject to a bars to asylum or withholding of removal.” See id.
        3
       Mr. Rodrigues claims that he was subject to an illegal “metering” policy whereby United States
Customs and Border Patrol officials block asylum seekers from crossing the international boundary line and

                                                   -3-
  Case 3:20-cv-00139-B Document 15 Filed 01/22/20                      Page 4 of 12 PageID 176


outcome of his asylum application. Id. ¶ 55.

        Mr. Rodrigues brings seeks six claims for relief: (1) 8 C.F.R. § 208.13(c)(4) (the third-country

transit rule) violates the Due Process Clause of the Fifth Amendment; (2) the third-country transit

rule violates the Immigration and Nationality Act (INA) and Administrative Procedures Act (APA);

(3) the third-country transit rule violates the APA’s notice and opportunity for comment

requirements; (4) the third-country transit rule is arbitrary and capricious under the APA; (5) the

third-country transit rule was improperly applied to Mr. Rodrigues under an illegal metering policy;

and (6) the asylum officer’s credibility determination and the IJ’s review of that determination were

arbitrary and capricious under the APA. Doc. 11, Second Am. Compl., 22–26. Mr. Rodrigues seeks

a TRO to prevent the Government from removing him until he receives a proper hearing on his

asylum application. See Doc. 3, Mot. for TRO.

        The Court held a telephonic hearing on January 21, 2020. See Doc. 13, Electronic Order.

This motion is now ripe for review.

                                                   II.

                                        LEGAL STANDARD

        “Injunctive relief is an extraordinary and drastic remedy, and should only be granted when

the movant has clearly carried the burden of persuasion.” Anderson v. Jackson, 556 F.3d 351, 360 (5th

Cir. 2009) (internal quotations and citation omitted). To obtain a TRO, a plaintiff must show: (1)

“a substantial likelihood of success on the merits”; (2) “a substantial threat of immediate and

irreparable harm, for which he has no adequate remedy at law”; (3) “that greater injury will result




instead force them to travel to Mexico to place their names on a “list.” Doc. 11, Second Am. Compl., ¶ 60.


                                                  -4-
     Case 3:20-cv-00139-B Document 15 Filed 01/22/20                 Page 5 of 12 PageID 177


from denying the temporary restraining order than from its being granted”; and (4) “that a temporary

restraining order will not disserve the public interest.” Dearmore v. City of Garland, 2005 WL

1630156, at *1 (N.D. Tex. June 28, 2005) (citing, inter alia, Clark v. Prichard, 812 F.2d 991, 993 (5th

Cir. 1987)).

                                                 III.

                                            ANALYSIS

        Before the Court can proceed to the merits of Mr. Rodrigues’s claims, the Court must

determine whether it has a jurisdictional basis to proceed in this case. “As a court of limited

jurisdiction, a federal court must affirmatively ascertain subject-matter jurisdiction before

adjudicating a suit.” Sawyer v. Wright, 471 F. App’x 260, 260 (5th Cir. 2012) (per curiam). Thus, if

the Court does not have subject-matter jurisdiction over the dispute and has to dismiss, the party

seeking the TRO is not likely to win on the merits of his or her claims. Moreover, “[t]he party

seeking relief bears the burden of establishing subject-matter jurisdiction.” Id. (citing United States

v. Hays, 515 U.S. 737, 743 (1995)).

        The Government argues that this Court lacks subject-matter jurisdiction under 8 U.S.C.

§ 1252(e). Doc. 9, Gov’t’s Resp., 8. This Court agrees with the Government, and concludes that it

does not have jurisdiction over Mr. Rodrigues’s causes of action. Therefore, the Court DENIES Mr.

Rodrigues’s Motion for Temporary Restraining Order (Doc. 3).

A.      8 U.S.C. § 1252 Strips the Court of Jurisdiction to Hear Mr. Rodrigues’s Claims.

        Mr. Rodrigues was issued an order of expedited removal under 8 U.S.C. § 1225(b)(1). See

Doc. 11, Second Am. Compl., ¶¶ 26–27, 44–45; Doc. 9, Gov’t’s Resp., 1. The appropriate court of

appeals is “the sole and exclusive means of judicial review of an order of removal entered or issued


                                                 -5-
  Case 3:20-cv-00139-B Document 15 Filed 01/22/20                      Page 6 of 12 PageID 178


under any provision of this chapter, except as provided in subsection (e).” 8 U.S.C. § 1252(a)(5).

And subsection (e) outlines the scope of judicial review allowed for expedited removal orders, which

is the type of order at issue here. See § 1252(e). Section 1252(e) reads, in relevant part:

        (2) Habeas corpus proceedings. Judicial review of any determination made under section
        1225(b)(1) of this title is available in habeas corpus proceedings, but shall be limited to
        determinations of—

                (A) whether the petitioner is an alien,

                (B) whether the petitioner was ordered removed under such section, and

                (C) whether the petitioner can prove by a preponderance of the evidence that the
                petitioner is an alien lawfully admitted for permanent residence, has been
                admitted as a refugee under section 1157 of this title, or has been granted aslyum
                under section 1158 of this title, such status not having been terminated, and is
                entitled to such further inquiry as prescribed by the Attorney General pursuant
                to section 1225(b)(1)(C) of this title.

8 U.S.C. § 1252(e)(2). The Government believes that this statute divests the Court of jurisdiction

to hear Mr. Rodrigues’s claims, and that the TRO should therefore be denied. Doc. 9, Gov’t’s Resp.,

8. Mr. Rodrigues contends that in light of the combination of issues in his case, his case is one of first

impression. Doc. 12, Pl.’s Mot. for Hearing, 2. Mr. Rodrigues cites to two district court cases from

California which have held that the third-country transit rule violates the APA. Id. These two cases

are: East Bay Sanctuary Covenant v. Barr, 385 F. Supp. 3d 922 (N.D. Cal. 2019), order reinstated, 391

F. Supp. 3d 974 (N.D. Cal. 2019), and Al Otro Lado, et al. v. McAleenan, 2019 WL 6134601 (S.D.

Cal. Nov. 19, 2019).

        However, although these cases might help Mr. Rodrigues if this Court were to get to the

merits of his claims, they do not demonstrate how this Court has jurisdiction over any of his claims.

But neither of these cases were a result of challenges to an expedited order of removal under 8 U.S.C.

§ 1225(b)(1). See East Bay, 385 F. Supp. 3d at 922; Al Otro Lado, 2019 WL 6134601, at *1.

                                                  -6-
  Case 3:20-cv-00139-B Document 15 Filed 01/22/20                    Page 7 of 12 PageID 179


Therefore, there was a different jurisdictional basis for those lawsuits to be heard in federal district

court. Here, this Court must find its jurisdiction under 8 U.S.C. § 1252(e)(2), which dictates a

district court’s jurisdiction for orders of expedited removal. See § 1252(e)(2).

        The Court holds that § 1252(e)(2) denies the Court jurisdiction over all of Mr. Rodrigues’s

claims. The Fifth Circuit in Brumme v. I.N.S. concluded that “the language of § 1252(e)(2) clearly

operates, at the very least, to limit the scope of review in a habeas proceeding involving

determinations made under § 1225(b)(1).” 275 F.3d 443, 448 (5th Cir. 2001). “[T]he statute could

not be much clearer in its intent to restrict habeas review.” Id. (quoting Li v. Eddy, 259 F.3d 1132,

1134–35 (9th Cir. 2001)) (emphasis in Li).

        Thus, this Court’s jurisdiction over expedited removal orders is limited; if Mr. Rodrigues

“does not raise one of the grounds for review permitted by § 1252(e)(2), the Court has no

jurisdiction to consider his claims.” Shah v. Dir., Jackson Par. Corr. Ctr., 2019 WL 4254139, at *2

(W.D. La. Sept. 6, 2019). In Shah, the district court found no jurisdiction under § 1225(e)(2) for a

plaintiff’s claim, similar to the one here, that alleged procedural due process violations to the

expedited removal procedures used in his case. See id.

        Mr. Rodrigues is challenging the constitutionality and legality of 8 C.F.R. § 208.13(c)(4), the

procedures used in his asylum hearings, and the determinations made by the aslyum officer and IJ.

See Doc. 11, Am. Compl., 22–26. Although Mr. Rodrigues contends that he “is not seeking to have

this Court declare that he is entitled to asylum or grant him legal status in the United States,” see

id. at 29–30, his grounds for the TRO are “grounds for review” not allowed by § 1252(e)(2). Shah,

2019 WL 4254139, at *2. Thus, “the Court has no jurisdiction to hear his claims.” Id.; see also

Morales-Batres v. Bennet, 2018 WL 1733379, at *2 (S.D. Tex. Mar. 1, 2018), report and


                                                 -7-
  Case 3:20-cv-00139-B Document 15 Filed 01/22/20                    Page 8 of 12 PageID 180


recommendation adopted 2018 WL 1730311 (S.D. Tex. Apr. 10, 2018) (explaining how in the contet

of an expedited order of removal, “the Court’s inquiry is limited to the three matters enumerated in

§ 1252(e)(2)(A)–(C)”).

        Because § 1252(a)(2)(A) strips courts of jurisdiction to review claims relating to the

expedited removal statute except as provided in § 1252(e), “[n]otwithstanding any other provision

of law (statutory or nonstatutory),” the APA, INA, and 28 U.S.C. § 1331 (the federal question

jurisdiction statute) cannot be an alternative basis for jurisdiction here. See Patchak v. Zinke, 138 S.

Ct. 897, 905 (2018) (explaining that a statute’s jurisdiction-stripping applied to “the general grant

of federal question jurisdiction, 28 U.S.C. § 1331” when the statute “applie[d] ‘[n]otwithstanding

any other provision of law’”). And as to the APA specifically, the APA grants private rights of

action, except when other “statutes preclude judicial review.” 5 U.S.C. § 701(a)(1). Thus, 8 U.S.C.

§ 1252(e)(2) “preclude[s] judicial review” of Mr. Rodrigues’s APA claims. See Shah, 2019 WL

4254139, at *3. Additionally, because these statutes do not provide a basis for jurisdiction in this

case, neither does the Declaratory Judgment Act. See Rogers v. Ingolia, 424 F. App’x 283, 288 (5th

Cir. 2011) (per curiam) (“[T]he Declaratory Judgment Act is not an independent ground for

jurisdiction; it permits the award of declaratory relief only when other bases for jurisdiction are

present.”) (quoting Wolcott v. Sebelius, 635 F.3d 757, 767 (5th Cir. 2011)).

        Accordingly, because the Court concludes that it does not have jurisdiction over Mr.

Rodrigues’s claims or requested relief under 8 U.S.C. § 1252(e)(2), the Court DENIES Mr.

Rodrigues’s Motion for TRO.




                                                 -8-
     Case 3:20-cv-00139-B Document 15 Filed 01/22/20                    Page 9 of 12 PageID 181


B.      There Are Two Additional Reasons Why This Court Cannot Review Mr. Rodrigues’s Facial
        Challenges to the Third-Country Transit Rule in his Second, Third, Fourth, and Sixth claims for
        relief.

        1.      The Supreme Court has stayed the nationwide injunction on the third-country
                transit rule at issue in this case.

        In Barr v. East Bay Sanctuary Covenant, the Supreme Court stayed the nationwide injunction

on the third-country transit rule “in full pending disposition” of the case in the Supreme Court. See

130 S. Ct. 3 (2019) (Mem.). The Supreme Court has not handed down its decision in that case as

of today.

        In light of this stay allowing the rule to go into full effect at least temporarily, the Court would

find it, at the very least, inappropriate for it consider the legality or constitutionality of the rule at

this time.

        2.      8 U.S.C. § 1252(e)(3) requires such facial challenges to be made in the United States
                District Court for the District of Columbia.

        8 U.S.C. § 1252(e)(3)(A) reads, in full:

        (3) Challenges on validity of the system [of expedited removal]

        (A) In general[.] Judicial review of determinations made under section 1225(b) of this
        title and its implementation is available in an action instituted in the United States
        District Court for the District of Columbia, but shall be limited to determinations of—

                (i) whether such section, or any regulation issued to implement such section, is
                constitutional; or

                (ii) whether such regulation, or a written policy directive, written policy
                guideline, or written procedure by or under the authority of the Attorney General
                to implement such section, is not consistent with applicable provisions of this
                subchapter or is otherwise in violation of law.

8 U.S.C. § 1252(e)(3)(A). Additionally, such actions must be “filed no later than 30 days after the

date of issuance of such order.” Id. § 1252(e)(3)(B). By the plain language of the statute, then, any


                                                   -9-
  Case 3:20-cv-00139-B Document 15 Filed 01/22/20                   Page 10 of 12 PageID 182


challenge to the legality or constitutionality of any regulation implementing the expedited removal

procedures of § 1225(b) must be made in the District Court for the District of Columbia.

        Courts are in accord with this interpretation. For example, in Thuraissigiam v. U.S.

Department of Homeland Security, the Ninth Circuit held that the Suspension Clause of the United

States Constitution4 requires courts to retain jurisdiction over as-applied challenges to the procedures

leading to an expedited order of removal. 917 F.3d 1097, 1119 (9th Cir. 2019). However, the Ninth

Circuit also noted how under 8 U.S.C. § 1252(e)(3), facial challenges to the expedited removal

process, including “regulations implementing those provisions,” had to be brought “only in the

District of Columbia.” Id. at 1119 n.3.

        Therefore, to the extent that Mr. Rodrigues asks this Court to declare the third-country

transit rule unconstitutional or illegal as a general matter under the APA, INA, and/or the United

States Constitution, only the District Court for the District of Columbia has the jurisdiction to do

so.

C.      The Suspension Clause Does Not Require the Court to Review Mr. Rodrigues’s As-Applied
        Challenges to the Procedures Used, and the Conclusions of, His Expedited Order of Removal.

        Mr. Rodrigues, both during the hearing and in his Second Amended Complaint and Motion

for Hearing, tangentially raised the issue of whether the Suspension Clause requires this Court to

retain more jurisdiction that it is given under § 1252(e)(2). See Doc. 11, Second Am. Compl., ¶ 12

(stating that the Court has jurisdiction under the Suspension Clause); Doc. 12, Mot. for Hearing,

2–3 (discussing Thuraissigiam). The Supreme Court has granted certiorari in Thuraissigiam. See Dep’t

of Homeland Security v. Thuraissigiam, 140 S.Ct. 427 (2019) (Mem.).



        4
        This will be discussed more below.

                                                 - 10 -
  Case 3:20-cv-00139-B Document 15 Filed 01/22/20                  Page 11 of 12 PageID 183


       The Suspension Clause requires that “[t]he Privilege of the Writ of Habeas Corpus shall not

be suspended, unless when in Cases of Rebellion or Invasion the public Safety may require it.” U.S.

CONST. art. I, § 9, cl. 2. “The Clause ‘mandates some judicial intervention in deportation cases.’”

Diaz Rodriguez v. U.S. Customs and Border Protection, 2014 WL 4675182, at *3 (W.D. La. Sept. 18,

2014), vacated as moot, Diaz-Rodriguez v. Holder, 2014 WL 10965184, at *1 (5th Cir. Dec. 16,

2014)(per curiam)(quoting INS v. St. Cyr, 533 U.S. 289, 300 (2001)). The Court must analyze

whether “the statute stripping jurisdiction to issue the writ avoids the Suspension Clause mandate

because Congress has provided adequate substitute procedures for habeas corpus.” Boumediene v.

Bush, 533 U.S. 723, 771 (2008).

       Although Thuraissigiam is on appeal in the Supreme Court, this Court notes that two district

courts in the Fifth Circuit have rejected the Suspension Clause argument as to as-applied challenges

of expedited orders of removal. See Diaz Rodriguez, 2014 WL 4675182, at *4 (“[T]he legislatively

imposed limitation on review of his expedited removal order in his particular case does not run afoul

of the Suspension Clause.”); Shah, 2019 WL 4254139, at *3 (rejecting a Suspension Clause argument

in the same context). Additionally, the Fifth Circuit in Brumme suggested that 8 U.S.C. § 1252(e)(2)

does not run afoul of the Suspension Clause. See Brumme, 275 F.3d at 448 (“In sum, §§ 1252(e)(2)

and (5) are sufficient to satisfy the plain statement rule concerning habeas restrictions . . . [T]he

language of § 1252(e)(2) clearly operates, at the very least, to limit the scope of review in a habeas

proceeding involving determinations made under § 1225(b)(1).”).

       In light of these cases, and that Mr. Rodrigues only tangentially brought a Suspension Clause

argument, this Court finds that its lack of jurisdiction over Mr. Rodrigues’s as-applied challenges to

the procedures he received when denied asylum does not violate the Suspension Clause.


                                                - 11 -
 Case 3:20-cv-00139-B Document 15 Filed 01/22/20                  Page 12 of 12 PageID 184


                                               IV.

                                        CONCLUSION

       For the foregoing reasons, the Court concludes that it does not have jurisdiction to hear Mr.

Rodrigues’s facial and as-applied challenges to his expedited order of removal. The Court

acknowledges and understands the harsh reality that follows from this fact.. However, the Court

DENIES Mr. Rodrigues’s Motion for TRO (Doc. 3).



       SO ORDERED.

       SIGNED: January 22, 2020.




                                             ______________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                              - 12 -
